DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim(s) 16-19, and 22-27, 30-31 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 16: the prior art fail to disclose a/an method of operating an array of antennas requiring:
inputting the modulated first optical beam as combined with the reference beam at a plurality of locations arranged at a first plane by propagating the modulated first optical beam through free space and a collimating lens to meet the first plane at a first acute angle to generate radio frequency (RF) electrical signals, the plurality of locations have a constant phase offset with respect to a linear direction along the first plane and each RF electrical signal corresponding to one of the plurality of locations has a constant phase delay in accordance with the constant phase offset, in combination with other limitations of the claim.
With regards to claim(s) 27: the prior art fail to disclose a/an method of operating an array of antennas requiring:
inputting each of the modulated second optical beams as combined with the first optical beam at a plurality of locations arranged at a first plane by propagating each modulated second optical beam through free space and a collimating lens to meet the first plane with a different corresponding propagation direction to generate radio frequency (RF) electrical signals, each RF electrical signal corresponding to one of the plurality of locations; wherein each modulated second optical beam controls the generation of a corresponding RF beam emitted from the antenna array, and wherein each propagation direction of each modulated second optical beam with respect to the first plane corresponds to the direction of the corresponding RF beam emitted from the antenna array so that the different propagation directions result in different directions of the RF beam, in combination with other limitations of the claim.
With regards to dependent claim(s) 17-19, 22-26, and 30-31; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.